Title: From George Washington to Thomas Marshall, 30 March 1798
From: Washington, George
To: Marshall, Thomas



Dear Sir,
Mount Vernon 30th Mar. 1798

General Spotswood, in my behalf, has requested Mr Short to purchase a small piece of land (from a Mr Hite) adjoining one of the tracts I hold on Rough Creek, in the State of Kentucky; and wch, it is said, would add much to the value of mine.
Should this purchase take place, and a good & sufficient conveyance thereof be made, & duly executed to your satisfaction, I hereby authorise you to draw upon me in payment thereof, for any sum, not exceeding Three hundred pounds or one thousand Dollars, at Sixty days sight, and the Bill shall be punctually paid.
I have had no further draughts upon me for the non-resident tax upon 5000 acres of Land which I hold on the rough Ck of Green River, but shall be ready to pay at all times such Bills as may be presented for this purpose. With very great esteem & regard I am—Dear Sir Your Obedient Servant

Go: Washington

